DISSENTING OPINION.
WOODSON, J.
— I dissent from the opinion in this case, for the reason that the record shows that the relator has complied with all the laws of this State, except the statutes which it claims are unconstitutional. If unconstitutional, then they are the same as if they had never been enacted, and if never enacted then clearly under the facts disclosed by this record, the writ would have to go.
That being true, I -think that under section 1 of article 14 of the Constitution of the United States, the relator has the same legal right to test the constitutionality of those statutes, in the courts of this State, that a domestic corporation has.
There is a broad distinction between the right of a foreign corporation to sue in the courts of this State, and the right to do business herein.
In the case at bar, the relator is not claiming the right to .do business here, but is simply asking the courts of this State to declare whether or not it has so complied with the laws of this State as to entitle it to a license to do business herein; and if so to command the Superintendent of Insurance to issue such a license.
I think both this court and the Supreme Court of the United States have clearly held that relator is en*112titled to be heard in the courts of this State. [State ex rel. v. Turner, 210 Mo. 77; McCully v. Board of Railroad Commissioners, 212 Mo. l. c. 54 to 59; United Shoe Machinery Co. v. Ramlose, 231 Mo. 508; International Text-Book Co. v. Gillespie, 229 Mo. 397; Chambers v. Baltimore & Ohio Ry. Co., 207 U. S. 142, 148; State ex rel. v. Grimm, 239 Mo. 135.]
In my opinion the alternative writ should be made permanent.